UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 10, 2012 AIR METHODS CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 0-16079 84-0915893 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 7301 South Peoria, Englewood, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 792-7400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December 10, 2012, Air Methods Corporation (the “Company”), announced that its board of directors had declared a special cash dividend of $7.00 per share (on a pre-split basis) on the Company’s common stock, payable on December 28, 2012 to stockholders of record at the close of business on December 20, 2012. A copy of the press release announcing the dividend is attached as Exhibit 99.1 to this Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Air Methods Corporation Press Release, dated December 10, 2012. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AIR METHODS CORPORATION Date:December 10, 2012 By \s\ Crystal L. Gordon Crystal L. Gordon, Senior Vice President, General Counsel andSecretary 2 EXHIBIT INDEX Exhibit No. Description Air Methods Corporation Press Release, dated December 10, 2012. 3
